
	

116 S1080 IS: New Pathways Act
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1080
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2019
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Second Chance Act of 2007 to require identification for returning citizens, and for
			 other purposes. 
	
	
		1.Short title
 This Act may be cited as the New Pathways Act.
 2.Identification for returning citizensSection 231(b) of the Second Chance Act of 2007 (34 U.S.C. 60541(b)) is amended to read as follows:  (b)Identification and release assistance for Federal prisoners (1)DefinitionsIn this subsection—
 (A)the term community confinement means residence in a community treatment center, halfway house, restitution center, mental health facility, alcohol or drug rehabilitation center, or other community facility;
 (B)the term direct-release prisoner means a prisoner who is scheduled for release and will not be placed in prerelease custody; (C)the term noncitizen covered individual—
 (i)means an individual in the custody of the Bureau of Prisons or sentenced to a term in community confinement who—
 (I)is lawfully present and eligible for employment authorization in the United States; and (II)has a document demonstrating that the individual will have a place of residence upon release; and
 (ii)includes an alien lawfully admitted for permanent residence (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))), a refugee (as defined in that section of that Act), and an asylee; and
 (D)the term United States citizen covered individual means an individual in the custody of the Bureau of Prisons or sentenced to a term in community confinement who has—
 (i)a social security card; (ii)a document described in paragraph (2)(B)(ii) as proof of United States citizenship; and
 (iii)a document demonstrating that the individual will have a place of residence upon release. (2)Obtaining identification for United States citizens (A)In generalWith respect to a United States citizen covered individual, the Director shall provide a photo identification card, which shall comply with the minimum requirements described in section 202(b) of the REAL ID Act of 2005 (49 U.S.C. 30301 note), prior to—
 (i)the release of the United States citizen covered individual from a term of imprisonment in a Federal prison; or
 (ii)the release of the United States citizen covered individual from a sentence to a term in community confinement.
							(B)Assistance in obtaining documents
 (i)In generalSubject to clause (iii), for the purpose of issuing an identification card under this subsection, the Director shall obtain, on behalf of United States citizen covered individuals—
 (I)a social security card; and (II)a document described in clause (ii) as proof of United States citizenship.
 (ii)Proof of United States citizenshipA document described in this clause is— (I)a United States passport;
 (II)an original or certified copy of a birth certificate that indicates that the individual was born in the United States or a territory of the United States;
 (III)in the case of a United States citizen born inside the United States for whom a document described in subclause (I) or (II) is not available, any document described in subsection (a), (b), or (c) of section 435.407 of title 42, Code of Federal Regulations, or any successor thereto; or
 (IV)in the case of a United States citizen born outside the United States, an original or certified copy of—
 (aa)a certificate of naturalization (Form N–550 or N–570); (bb)a consular report of birth abroad (Form FS–240);
 (cc)a certification of birth abroad (Form FS–545); (dd)a certification of report of birth (Form DS–1350); or
 (ee)a certificate of citizenship (Form N–560). (iii)Exceptions (I)Lack of response from Federal or State agencyIf the Director cannot obtain a copy of a document required under clause (i) because of inaction by the Federal or State agency from which the document was requested, the Director shall provide to the United States citizen covered individual—
 (aa)a written statement that explains what steps the Director took in trying to obtain the document; and
 (bb)any documents transmitted to the Director by the Federal or State agency in response to the request for the document.
 (II)Lack of authorization from United States citizen covered individualIf the Director cannot obtain a copy of a document required under clause (i) because the United States citizen covered individual does not provide the authorization required to obtain the document, the Director shall provide a written statement to the United States citizen covered individual that explains why the document was not obtained.
 (C)Provision of documentsUpon issuance of an identification card to a covered individual under this paragraph, the Director shall provide all documents obtained for the United States citizen covered individual under subparagraph (B).
						(3)Obtaining documents for noncitizens
 (A)In generalWith respect to a noncitizen covered individual, the Director shall assist in obtaining from the Director of the U.S. Citizenship and Immigration Services—
 (i)proof of lawful status in the United States of the noncitizen covered individual; and (ii)in the case of a noncitizen covered individual who is not admitted for lawful permanent residence, an employment authorization document.
 (B)AssistanceThe assistance provided by the Director under subparagraph (A) shall include— (i)providing the noncitizen covered individual with applicable U.S. Citizenship and Immigration Services forms and instructions; and
 (ii)assisting the noncitizen covered individual in completing and submitting such forms, together with any required supporting documentation.
 (C)Provision of documentsUpon receipt of a document for a noncitizen covered individual under this paragraph, the Director shall provide such document to the noncitizen covered individual.
 (4)Assistance developing release planAt the request of a direct-release prisoner, a representative of the United States Probation System shall, prior to the release of that prisoner, help that prisoner develop a release plan..
		
